NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12973

        JOHAN ROSENBERG1   vs.   JPMORGAN CHASE & CO. & others.2



            Suffolk.       January 6, 2021. - May 11, 2021.

    Present:     Budd, C.J., Gaziano, Lowy, Cypher, Wendlandt,
                            & Georges, JJ.


Massachusetts False Claims Act. Fraud. Bonds. Practice,
     Civil, Motion to dismiss. Statute, Construction.



     Civil action commenced in the Superior Court Department on
October 23, 2014.

     A motion to dismiss, filed on June 5, 2019, was heard by
Mitchell H. Kaplan, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.




    1   On behalf of the Commonwealth.

    2  JPMorgan Chase Bank, N.A.; J.P. Morgan Securities LLC;
JPMorgan Securities, Inc.; Citigroup, Inc.; Citigroup Global
Markets Inc.; Citibank N.A.; Citigroup Financial Products Inc.;
Citigroup Global Markets Holdings Inc.; Bank of America
Corporation; Bank of America N.A.; Merrill Lynch, Pierce, Fenner
& Smith Incorporated; Morgan Stanley; Morgan Stanley Smith
Barney LLC; Morgan Stanley & Co. LLC; Morgan Stanley Capital
Group Inc.; Morgan Stanley Bank, N.A.; and Morgan Stanley
Capital Services Inc.
                                                                  2


     Tejinder Singh, of Maryland, for the plaintiff.
     Robert N. Hochman, of Illinois (David G. Jorgensen & Holly
A. Harrison, of Illinois, Susanna Buergel, of New York, Matthew
D. Benedetto, of California, Paul J. Murphy, Carol A. Starkey,
Megan E. Barriger, & Kathryn L. Alessi also present) for the
defendants.
     The following submitted briefs for amici curiae:
     Ben Robbins & Martin J. Newhouse for New England Legal
Foundation.
     Ian D. Roffman, Thomas J. Carey, Jr., & David K. Bastian
for Greater Boston Chamber of Commerce.
     Sheri Littlefield, of New York, Patrick T. Egan, Justin N.
Saif, & Corey W. Silva for CFA Institute.
     Jacklyn DeMar, of the District of Columbia, & Sonya A. Rao
for Taxpayers Against Fraud Education.


    WENDLANDT, J.     The Massachusetts False Claims Act, G. L.

c. 12, §§ 5A-5O (MFCA), authorizes a private party to bring an

action alleging that a person has committed a fraud on the

Commonwealth in connection with a claim for payment under a

government program.   Such an action may be a valuable tool to

shine a light on fraudulent behavior that otherwise might remain

undiscovered.   In return, the private party (known as a

"relator") is rewarded a portion of the recovery from the

misfeasors.   Where the essential features of an individual's

purported chicanery already have been illuminated, by contrast,

affording a private party an incentive to bring suit is

unwarranted, as it would add nothing to the Commonwealth's

knowledge; in such circumstances, the MFCA prohibits such suits

unless the Commonwealth intervenes.   Specifically, the MFCA

contains a public disclosure bar that generally requires
                                                                    3


dismissal of an action "if substantially the same allegations or

transactions as alleged in the action . . . [previously have

been] publicly disclosed" through certain enumerated sources.

G. L. c. 12, § 5G (c).   Applying this public disclosure bar to

the complaint at issue here, a Superior Court judge dismissed

the complaint.   Because the complaint rested on information that

already had been exposed to the light of day, we affirm.3

     1.   Background.   We recite the facts as set forth in the

complaint, viewing all of the allegations as true and drawing

all reasonable inferences in the plaintiff relator's favor.       See

Magliacane v. Gardner, 483 Mass. 842, 844 (2020), citing Revere

v. Massachusetts Gaming Comm'n, 476 Mass. 591, 595 (2017).

     a.   Relator's claims.   The relator, Johan Rosenberg,

commenced this action on behalf of the Commonwealth against the

defendants -– certain financial institutions and their

subsidiaries, see note 2, supra -- alleging that the defendants

collectively engaged in and conspired to engage in fraud in

connection with resetting interest rates for certain municipal

bonds, referred to as variable rate demand obligations (VRDOs).

VRDOs are long-term, tax-exempt, variable rate bonds.    The




     3 We recognize the amicus briefs submitted by CFA Institute
and Taxpayers Against Fraud Education Fund in support of the
plaintiff, and the amicus briefs submitted by the Greater Boston
Chamber of Commerce and the New England Legal Foundation in
support of the defendants.
                                                                    4


Commonwealth and its subdivisions4 issue VRDOs to finance long-

term public projects or infrastructure, such as airports, ports,

roads and bridges, and affordable housing.   Because interest

rates on the bonds are reset on a periodic basis, often weekly,

by the remarketing agent, the bonds allow issuers, like the

Commonwealth, to borrow money for long periods of time while

paying short-term interest rates.   The Commonwealth retained the

defendants as remarketing agents to perform the requisite

periodic resetting of the VRDO interest rates.   According to the

complaint, the contracts between the Commonwealth and the

defendants required that the defendants "actively and

individually market and price these bonds at the lowest possible

interest rates" that would permit the sale of the VRDOs on a

given rate determination date.5


     4 For simplicity, in our discussion of the MFCA, our
references to the Commonwealth also will include its
subdivisions.

     5 The relator frequently summarizes the defendants'
obligation as to obtain "the lowest possible interest rate"; the
obligation, as set forth in the official statements for the
VRDOs, however, is that defendants were "required to determine
the applicable rate of interest that, in its judgment, is the
lowest rate that would permit the sale of the [VRDO] bearing
interest at the Weekly Rate at par plus accrued interest, if
any, on and as of the Rate Determination Date. The interest
rate will reflect, among other factors, the level of market
demand for the [VRDO] (including whether the Remarketing Agent
is willing to purchase [the VRDO] for its own account)."
Likewise, the model disclosure obligations, for which the
relator argues the defendants were responsible, were "to set the
interest rate at the rate necessary, in its judgment, as the
                                                                   5


     The relator maintains that the defendants did not perform

these services as promised; instead, the defendants engaged in a

rate setting scheme, which he refers to as "robo-resetting,"

whereby the defendants "mechanically set the rates en masse

without any consideration of the individual characteristics of

the bonds, the associated market conditions[,] or investor

demand."   The relator, who states that he has over twenty years

of experience in advising municipalities on issuing securities,

asserts that he confirmed his suspicions of this "bucket" rate-

setting scheme through a forensic analysis of published interest

rate data for these types of bonds.   The interest rates for

VRDOs are published daily on a publicly available website,

Electronic Municipal Market Access (EMMA).6   The relator's

analysis revealed that, for certain groups of VRDOs,7 the




lowest rate that permits the sale of the VRDOs at [one hundred
percent] of their principal amount (par) on the interest reset
date." In our analysis of the claims regarding the "lowest
interest rate," we rely upon this contractual explanation of the
defendants' responsibilities.

     6 EMMA is the "official repository for information on all
municipal bonds." It is a freely accessible, public website and
"serves as the venue for public access to variable rate security
information, transaction data, primary market disclosures and
continuing disclosures . . . , as well as market statistics and
investor education."

     7 For example, the relator explains that, "with respect to
the 1,083 VRDOs in [one bank's] largest bucket, 941 of them had
the identical interest rate change (at least [eighty percent] of
the time) for a full year." Moreover, he argues, his analysis
                                                                     6


interest rates moved in lock step; the relator labels these

groups "buckets"8 of VRDOs.    This collective interest rate

setting, he maintains, had no business justification, and

demonstrates a lack of individualized judgment as to the lowest

interest rate that would permit the sale of a given VRDO at the

time the interest rate was reset.    He argues that this

collective rate setting thereby resulted in "artificially high

interest rates on Massachusetts VRDOs," and violated the

defendants' obligations to the Commonwealth to market the VRDOs

at the lowest interest rate that would permit sale on a given

rate determination date.    Thus, the relator contends, the

defendants fraudulently collected fees for services as

remarketing agents that they did not perform.

     The relator argues that the defendants also benefited in

another manner from their approach to resetting interest rates.

Specifically, the artificially high interest rates resulting

from the defendants' scheme caused VRDO investors to hold the

bonds rather than to exercise their "put" options.    A put option

allows an investor in a VRDO to redeem the VRDO at face value




showed that the VRDO rates moved together across institutions,
suggesting collusion among the defendants.

     8 The   relator identified a particular VRDO as falling into a
bucket if,   for eighty percent of the time over a period of
twenty-six   weeks, the change in its interest rate was identical
to that of   other interest rate changes of VRDOs in the bucket.
                                                                      7


plus interest earned.    When a put option is exercised, a

remarketing agent becomes responsible for reselling the redeemed

securities to new investors.    If a remarketing agent is unable

to find another investor, a liquidity provider must step in and

purchase the VRDO from the redeeming investor.     For this reason,

VRDOs are backed by liquidity agreements, often letters of

credit, to finance redemptions where no new investor is found.

The same financial institution (here, the defendants) may serve

as both the remarketing agent and the issuer of the letter of

credit for a particular VRDO.    According to the complaint, the

defendants were paid fees by the Commonwealth to provide letter

of credit services.     By setting the interest rates for VRDOs

artificially high, the defendants assured that the holders of

the bonds would not exercise their put options and the

defendants would not have to find other investors to purchase

the bonds or to buy the bonds themselves.

    As a result of these actions, the relator contends, the

defendants collected millions of dollars in fees from the

Commonwealth for remarketing services that they did not provide.

He maintains that the defendants also extracted millions of

dollars in fees as liquidity providers even though the chance of

needing to draw on the letters of credit services was very low

("rarely, if ever, called upon") because bond holders were

unlikely to exercise their put options in view of the
                                                                       8


artificially high interest rates.    Because the interest rates

were artificially high, the relator asserts, the Commonwealth

paid extra interest on its VRDOs (some of which were owned by

the defendants).9

     b.   Procedural history.   The relator filed his initial

complaint in 2014; the Commonwealth declined to intervene.10      In

2017, the relator filed an amended complaint, and, in 2019, he

filed a second amended complaint, now at issue before us.




     9 The complaint asserts that VRDO investors "typically" are
tax-exempt money market funds, which the defendants "in many
instances own or manage."

     10The relator also has commenced similar suits in other
jurisdictions, including Illinois, California, and New York.
While in Massachusetts the relator is proceeding as an
individual, in other jurisdictions he has brought suit through
Edelweiss Fund, LLC. See State ex rel. Edelweiss Fund, LLC vs.
JP Morgan Chase & Co., Cal. Super. Ct., No. CGC-14-540777, slip
op. at 1, 11-12 (San Francisco County Aug. 7, 2019) (Edelweiss
Fund) (denying defendants demurrer on ground that under
California precedent no public disclosure occurred); State ex
rel. Edelweiss Fund LLC vs. JPMorgan Chase & Co., Ill. Cir. Ct.,
No. 2017-L-000289, slip op. at 1, 12 (Cook County Feb. 1, 2019)
(denying defendants' motion to dismiss on ground that relator
was original source); State ex rel. Edelweiss Fund, LLC vs.
JPMorgan Chase & Co., Supreme Ct. of N.Y., No. 100559/2014 (N.Y.
County Mar. 27, 2020), aff'd, 189 A.D.3d 723 (N.Y. 2020)
(denying defendants' motions to dismiss for failure to state
claim with requisite particularity, and not reaching whether
case should be dismissed pursuant to public disclosure bar,
noting that State Attorney General asserted it would exercise
State's right to object to dismissal under public disclosure
bar). See notes 23 & 31, infra.
                                                                      9


    The defendants filed a joint motion to dismiss, which the

Commonwealth did not oppose.    The judge allowed the motion,11 and

the relator appealed.    We then transferred the appeal to this

court on our own motion.

    2.    Discussion.   a.   Standard of review.   We review the

allowance of a motion to dismiss de novo.     Goodwin v. Lee Pub.

Sch., 475 Mass. 280, 284 (2016), citing Curtis v. Herb Chambers

I-95, Inc., 458 Mass. 674, 676 (2011).     We "accept as true the

factual allegations in the complaint and the attached exhibits,

draw all reasonable inferences in the [relator's] favor, and

determine whether the allegations 'plausibly suggest' that the

[relator] is entitled to relief on that legal claim."      Buffalo-

Water 1, LLC v. Fidelity Real Estate Co., 481 Mass. 13, 17

(2018).   See Revere, 476 Mass. at 595.    "[M]atters of public

record, orders, items appearing in the record of the case, and

exhibits attached to the complaint, also may be taken into

account" (quotation and citation omitted).     Iannacchino v. Ford

Motor Co., 451 Mass. 623, 631 n.14 (2008).    See Golchin v.

Liberty Mut. Ins. Co., 460 Mass. 222, 224 (2011), S.C., 466

Mass. 156 (2013), quoting Marram v. Kobrick Offshore Fund, Ltd.,

442 Mass. 43, 45 n.4 (2004) ("Where . . . the [relator] had




    11 As did the motion judge, because of the result we reach,
we do not address the other arguments raised by the defendants
in support of their motion to dismiss.
                                                                     10


notice of [the extrinsic] documents and relied on them in

framing the complaint, the attachment of such documents to a

motion to dismiss does not convert the motion to one for summary

judgment . . .").

    In their motion to dismiss, the defendants argued that

dismissal was required pursuant to the public disclosure bar of

the MFCA because the transactions at issue previously had been

disclosed to the public through news media and the relator was

not an original source of the information concerning the fraud.

This motion requires construction of the public disclosure bar,

a matter of statutory interpretation that we review de novo.

See Ortiz v. Examworks, Inc., 470 Mass. 784, 788 (2015), citing

Commerce Ins. Co. v. Commissioner of Ins., 447 Mass. 478, 481

(2006).

    b.    Statutory background.   The MFCA prohibits making

fraudulent claims against the Commonwealth and its

municipalities.     See G. L. c. 12, §§ 5A-5O.   The statute also

permits enforcement of that prohibition by means of qui tam

actions, in which "[a]n individual, hereafter referred to as a

relator, may bring a civil action . . . on behalf of the relator

and the [C]ommonwealth or any political subdivision thereof."

G. L. c. 12, §§ 5A, 5C (2).     The Commonwealth may intervene and

take over the case.     G. L. c. 12, §§ 5C (3), 5D.   Successful
                                                                   11


relators are awarded a percentage of the funds recovered by the

Commonwealth.   G. L. c. 12, § 5F.

     Qui tam actions have the "salutary purpose of encouraging

the disclosure of fraudulent schemes."     See United States ex.

rel. Winkelman v. CVS Caremark Corp., 827 F.3d 201, 206 (1st

Cir. 2016) (Winkelman).   At the same time, "this statutory

paradigm . . . creates perverse incentives for opportunists to

seek compensation based on fraud already apparent from

information in the public domain."   Id.    As does its

counterpart, the Federal False Claims Act, 31 U.S.C.

§ 3730(e)(4)(A) (FFCA), the MFCA therefore includes a "public

disclosure bar," G. L. c. 12, § 5G (c), which provides:12

     "The court shall dismiss an action or claim pursuant to
     [G. L. c. 12, §§ 5A-5O], inclusive, unless opposed by the
     [C]ommonwealth or any political subdivision thereof, if
     substantially the same allegations or transactions as
     alleged in the action or claim were publicly disclosed:
     (1) in a Massachusetts criminal, civil or administrative
     hearing in which the [C]ommonwealth is a party; (2) in a
     Massachusetts legislative, administrative, auditor's or
     inspector general's report, hearing, audit or
     investigation; or (3) from the news media, unless the
     action is brought by the attorney general, or the relator
     is an original source of the information."




     12Because the MFCA mirrors the FFCA, we look to Federal
decisions for guidance in analyzing the MFCA. See Packaging
Indus. Group, Inc. v. Cheney, 380 Mass. 609, 611 (1980) ("Where
the Legislature in enacting a statute follows a Federal statute,
we follow the adjudged construction of the Federal statute by
the Federal courts").
                                                                   12


The bar seeks to prevent "parasitic" suits, United States ex

rel. Ondis v. Woonsocket, 587 F.3d 49, 53 (1st Cir. 2009)

(Ondis), where a relator, "instead of plowing new ground,

attempts to free-ride by merely repastinating previously

disclosed badges of fraud," id., citing United States ex rel.

Duxbury v. Ortho Biotech Prods., L.P., 579 F.3d 13, 26-27 (1st

Cir. 2009), cert. denied, 561 U.S. 1005 (2010).

     Where, as here, the Commonwealth chooses not to intervene,

a multipart inquiry governs whether the public disclosure bar

applies.13   "The first three parts of this inquiry ask:

(1) whether there has been a prior, public disclosure of fraud;

(2) whether that prior disclosure of fraud emanated from a

source specified in the statute's public disclosure provision;

and (3) whether the relator's qui tam action is [substantially

the same as] that prior disclosure of fraud."   United States ex

rel. Poteet v. Bahler Med., Inc., 619 F.3d 104, 109 (1st Cir.

2010) (Poteet).   See United States ex rel. Reed v. KeyPoint

Gov't Solutions, 923 F.3d 729, 741 (10th Cir. 2019) (Reed);

Ondis, 587 F.3d at 53.   Where "all three questions are answered

in the affirmative, the public disclosure bar applies unless the




     13The Attorney General's decision not to intervene in this
case distinguishes it from the parallel litigation in New York.
See Edelweiss Fund, LLC, Supreme Ct. of N.Y., No. 100559/2014,
supra; note 10, supra.
                                                                       13


relator qualifies under the 'original source' exception."14

Poteet, supra at 109-110, quoting Ondis, supra at 53-54.

     c.    Application of the public disclosure bar.     i.    Prior

public disclosure.     We first consider whether the allegations or

transactions identified in the complaint previously had been

publicly disclosed at the time the complaint was filed.         See

Winkelman, 827 F.3d at 208.     As discussed, a prior public

disclosure occurs when the essential elements exposing the fraud

are in the public domain.     Poteet, 619 F.3d at 110.    The

disclosure must constitute either (a) a direct allegation of

fraud or (b) a transaction from which readers or listeners may

infer fraud.     Id.   See United States ex rel. Springfield

Terminal Ry. Co. v. Quinn, 14 F.3d 645, 654 (D.C. Cir. 1994)

(Springfield).     Here, the defendants argued only that the latter

theory was applicable, contending that the critical elements of

the purported fraudulent transactions were in the public domain.

Thus, to prevail on their motion to dismiss, the defendants must




     14   Pursuant to G. L. c. 12, § 5A, an "original source" is

     "an individual who: (1) prior to a public disclosure under
     paragraph (3) of [§] 5G, has voluntarily disclosed to the
     [C]ommonwealth or any political subdivision thereof the
     information on which allegations or transactions in a claim
     are based; or (2) has knowledge that is independent of and
     materially adds to the publicly-disclosed allegations or
     transactions, and who has voluntarily provided the
     information to the [C]ommonwealth or any political
     subdivision thereof before filing a false claims actions."
                                                                   14


show a disclosure of the two critical elements of the

transactions; specifically, the defendants must establish that

"both [the] misrepresented state of facts and [the] true state

of facts so that the listener or reader may infer fraud" were in

the public domain when the intervener filed his claims.       Poteet,

supra.    See Winkelman, supra; Springfield, supra ("[I]f X + Y =

Z, Z represents the allegation of fraud and X and Y represent

its essential elements.    In order to disclose the fraudulent

transaction publicly, the combination of X and Y must be

revealed, from which readers or listeners may infer Z, i.e., the

conclusion that fraud has been committed").

     A.   Misrepresented state of facts.   According to the

complaint, the asserted misrepresented state of facts comprised

the defendants' representations that they would comply with

their obligations as remarketing agents, as set forth in their

agreements with the Commonwealth.    Specifically, the relator

alleges that the defendants misrepresented that they would

"determine the applicable rate of interest that, in [their]

judgment, is the lowest rate that would permit the sale of the

[VRDOs] bearing interest at the applicable interest rate at par

plus accrued interest, if any, on and as of the applicable Rate

Determination Date."15    See, e.g., Winkelman, 827 F.3d at 209


     15The "Rate Determination Date" is the date that the
interest rate is reset.
                                                                  15


(purported misrepresented state of facts comprised defendants'

asserted compliance with requirement in Federal regulation that

pharmacies charge generic drug prices equal to lowest prices

charged to customers when in fact charged price was higher);

Ondis, 587 F.3d at 52, 54 (asserted misrepresentation was

statements in city's Federal grant applications that it would

promote development of public housing when it planned to

discourage such development).

     The defendants' representations that they would comply with

the obligations in their agreements with the VRDO issuers are

set forth in several publicly available sources, including

Municipal Securities Rulemaking Board (MSRB)16 rules that address

remarketing agents' duties to VRDO issuers; Securities Industry

Financial Markets Association (SIFMA)17 model disclosures; and

the remarketing agreements, including remarketing circulars and




     16The MSRB is "a Congressionally-chartered, self-regulatory
organization governed by a [twenty-one]-member board of
directors that has a majority of public members, in addition to
representatives of regulated entities. The MSRB is subject to
oversight by the Securities and Exchange Commission (SEC)."

     17The SIFMA model disclosures set forth the disclosures
that SIFMA advises remarketing agents to make to VRDO issuers in
order to comply with the obligation to deal fairly and honestly
with issuers under MSRB Rule G-17. In relevant part, the model
disclosures provide that a remarketing agent is "required to set
the interest rate at the rate necessary, in its judgment, as the
lowest rate that permits the sale of the VRDOs at [one hundred
percent] of their principal amount (par) on the interest reset
date."
                                                                   16


official statements, reached between the defendants and the

Commonwealth.   See Poteet, 619 F.3d at 110, citing United States

ex rel. Maxwell v. Kerr–McGee Oil & Gas Corp., 540 F.3d 1180,

1185 (10th Cir. 2008) (disclosure "is 'public' if it is

generally available to the public").    These sources disclose

that the defendants undertook (purportedly falsely) to comply

with their obligations to obtain the lowest possible interest

rates that would have permitted a sale on the market on a given

rate determination date.    Thus, the defendants have shown a

prior public disclosure of the misrepresented state of facts

alleged in the complaint.

    B.    True state of facts.   Accordingly, we turn to whether

the second element of fraud was disclosed, namely, whether there

was a public disclosure of the "true state of facts so that the

listener or reader may infer fraud."    See Poteet, 619 F.3d

at 110.   The truth, according to the complaint, was that the

defendants did not obtain the lowest interest rates that would

have permitted the sale of the VRDOs, and instead "engaged in a

practice of setting their VRDO rates mechanically and

collectively, without any consideration of the unique attributes

of each particular bond."   See, e.g., Winkelman, 827 F.3d at 209

(true state of affairs was that defendant was not in fact

billing correctly); Ondis, 587 F.3d at 52, 54 (true state of

affairs was city's plan to oppose public housing while obtaining
                                                                   17


grants for its purported public housing projects on

representation that it would promote public housing).

     The information reflecting this asserted truth was

discernable through the published EMMA data18 available to the

public via the Internet.   Indeed, the relator used the same data

as that disclosed on the EMMA website to conclude that the

defendants were not setting the lowest interest rates on the

VRDOs because, his analysis showed, they were grouping unrelated

bonds rather than setting the rate for each bond individually.

See Winkleman, 827 F.3d at 209 ("Enough was revealed in

the . . . disclosures to put the government on notice of the

potential fraud without the aid of these relators").    Contrary

to the relator's contention, neither the need to perform

analysis on the publicly available information nor the benefit

of his expertise renders the true state of affairs hidden.     See

Poteet, 619 F.3d at 111 ("If the materials necessary to ground

an inference of fraud are generally available to the

public, . . . there is nothing to prevent the government from

detecting it.   Concomitantly, the likelihood of parasitic qui

tam actions in such circumstances is high, providing a reason

for the public disclosure bar"); United States ex rel. Findley

v. FPC–Boron Employees' Club, 105 F.3d 675, 688 (D.C. Cir.),


     18EMMA is a free, open-access website that publishes
information on all municipal bonds. See note 6, supra.
                                                                  18


cert. denied, 522 U.S. 865 (1997) (Findley), citing Springfield,

14 F.3d at 655 ("[I]f a relator merely uses his or her unique

expertise or training to conclude that the material elements

already in the public domain constitute a false claim, then a

qui tam action cannot proceed").   "[T]he only question is

whether the material facts exposing the alleged fraud are

already in the public domain, not whether they are difficult to

recognize."   United States ex rel. Conrad vs. Abbott Lab., Inc.,

U.S. Dist. Ct., No. 02-11738-RWZ (D. Mass. Feb. 25, 2013),

citing Ondis, 587 F.3d at 59-60.   Thus, it suffices that other

members of the public, albeit with sufficient expertise and

after having conducted some analysis, could have identified the

true state of affairs by conducting the same data-crunching

exercise as did the relator, using the data publicly available

on the EMMA website.   See Findley, supra, citing Springfield,

supra.

    ii.   Statutorily enumerated sources.   Having determined

that there was a public disclosure of the essential elements of

the fraud, we turn to consider the second prong of the public

disclosure bar:   whether the prior disclosure "emanated from a

source specified in the statute's public disclosure provision."

Poteet, 619 F.3d at 109.   "By its plain terms, the public

disclosure bar applies to some methods of public disclosure and

not to others."   Schindler Elevator Corp. v. United States ex
                                                                      19


rel. Kirk, 563 U.S. 401, 414 (2011) (Schindler).      Specifically,

we must decide whether the forum in which the public disclosure

was made falls within any of three sources enumerated in the

statute -- (1) "a Massachusetts criminal, civil or

administrative hearing in which the [C]ommonwealth is a party";

(2) "a Massachusetts legislative, administrative, auditor's or

inspector general's report, hearing, audit or investigation"; or

(3) "the news media."    See G. L. c. 12, § 5G (c).   We turn to

consider each of the critical elements of the public disclosure

set forth under the first prong of the public disclosure bar

test -- first, the misrepresented state of affairs and, second,

the true state of the facts.

     A.    Source of public disclosure of misrepresented state of

affairs.    According to the complaint, the first publicly

disclosed element of the asserted fraud -- namely, the

misrepresentation that the defendants would undertake to obtain

the lowest interest rates that, in their judgment, would permit

the sale of the VRDOs -- was disclosed in the governing

remarketing agreements, including in the official statements.19


     19   As defined by the MSRB, an official statement is

     "[a] document prepared by or on behalf of the issuer of
     municipal securities in connection with a primary offering
     that discloses material information on the offering of such
     securities. Official statements typically include
     information regarding the purposes of the issue, how the
     securities will be repaid, and the financial and economic
                                                                  20


These official statements comprise Massachusetts "reports,"20 one

of the statutorily enumerated sources.

     B.    Source of public disclosure of the true state of

affairs.    The second publicly disclosed element of the fraud --

namely, the assertion that the defendants were not obtaining the

lowest interest rate that would permit the sale of the VRDOs,

and instead were remarketing the bonds en masse in a way that

did not obtain the lowest rates -– was disclosed on the EMMA

website.    The defendants argue that EMMA constitutes "news

media," the third enumerated source in the MFCA.    The relator

contends that because EMMA does not have editorial content,

narrative, exposition, or analysis of the financial data it

reports, it cannot constitute news media.




     characteristics of the issuer, conduit borrower or other
     obligated person with respect to the offered securities.
     Investors and market intermediaries may use this
     information to evaluate the credit quality of the
     securities and potential risks of the primary offering."

See MSRB, Glossary of Municipal Securities Terms, http://msrb
.org/Glossary/Definition/OFFICIAL-STATEMENT-_OS_.aspx.

     20 A report is "something that gives information."
Schindler, 563 U.S. at 407 (responses to Freedom of Information
Act requests are reports). See Ondis, 587 F.3d at 56. Each
VRDO's official statement details the terms of the VRDO and
enumerates the remarketing agents' obligations; thus, the
official statements constitute something that gives information.
Further, official statements are prepared on behalf of the
issuer.
                                                                   21


    "A fundamental principle of statutory interpretation 'is

that a statute must be interpreted according to the intent of

the Legislature ascertained from all its words construed by the

ordinary and approved usage of the language, considered in

connection with the cause of its enactment, the mischief or

imperfection to be remedied and the main object to be

accomplished, to the end that the purpose of its framers may be

effectuated."   Harvard Crimson, Inc. v. President & Fellows of

Harvard College, 445 Mass. 745, 749 (2006), quoting Hanlon v.

Rollins, 286 Mass. 444, 447 (1934).     See Sullivan v. Brookline,

435 Mass. 353, 360 (2001).     If the meaning of the "statutory

language is clear and unambiguous, our inquiry ends."

Commonwealth v. Garvey, 477 Mass. 59, 62 (2017).

    Where, as here, a statutory term is undefined, we look to

its ordinary meaning.    See Ten Local Citizens Group v. New

England Wind, LLC, 457 Mass. 222, 229 (2010).     See Schindler,

563 U.S. at 407 (enumerated sources in FFCA take "ordinary

meaning" of words).     In ordinary usage, "news" is defined as

(1) "a report of a recent event; intelligence; information";

(2) "the presentation of a report on recent or new events in a

newspaper or other periodical or on radio or television"; and

(3) "such reports taken collectively; information reported."

Webster's New Universal Unabridged Dictionary 1295 (2003).

"Media" is defined as "[t]he means of communication, as radio
                                                                  22


and television, newspapers, and magazines, that reach or

influence people widely."   Id. at 1193.    Thus, the ordinary

meaning of the words "news media" is quite broad and includes

information shared through means of communication that reach or

influence people widely.    See United States ex rel. Osheroff v.

Humana, Inc., 776 F.3d 805, 813 (11th Cir. 2015) (Osheroff)

(court determined that "news media" includes newspaper articles

and advertisements of clinical services).

    Considering the public disclosure bar in the context of the

statute as a whole confirms that "news media" is a broad

category, albeit not unlimited.   See Schindler, 563 U.S. at 408

("to determine the meaning of one word in the public disclosure

bar, we [also] must consider the provision's 'entire text,' read

as an 'integrated whole'" [citation omitted]).    On the one hand,

unlike the other two sources of public disclosures in the MFCA,

Massachusetts government reports and hearings, the term "news

media" is not limited to Massachusetts-based knowledge.     On the

other hand, construing "news media" as a broad catch-all would

eviscerate the plain language of the public disclosure bar,

which applies only to disclosures from three enumerated sources.

See id. at 414.

    Because the breadth of the term "news media" –- in

particular, whether it covers a publicly available website like

EMMA -- is ambiguous based on the statutory language and the
                                                                  23


statutory scheme as a whole, "we turn to the history of the

statute" to assist us in discerning the Legislature's intent in

using these words.   See Commonwealth v. Hamilton, 459 Mass. 422,

433 (2011).   The history of the FFCA21 reflects decades of

adjustments to the limitations on qui tam suits in "an effort to

strike a balance between encouraging private persons to root out

fraud and stifling parasitic lawsuits."   Schindler, 563 U.S.

at 413, quoting Graham County Soil & Water Conservation Dist. v.

United States ex rel. Wilson, 559 U.S. 280, 295 (2010).     The

MFCA, originally enacted in 2000, largely has tracked the

developments of the FFCA, including amendments in 2012 to follow

the Federal amendments of 2010.   See St. 2000, c. 159, § 18,

inserting G. L. c. 12, §§ 5A-5O (originating as 2000 House Doc.




    21  "As originally enacted in 1863, the [FFCA] placed no
restriction on the sources from which a qui tam relator could
acquire information on which to base a lawsuit." Schindler, 563
U.S. at 412. See Graham County Soil & Water Conservation Dist.
v. United States ex rel. Wilson, 559 U.S. 280, 294–295 (2010);
id. at 294, citing United States ex rel. Marcus v. Hess, 317
U.S. 537, 545-548 (1943) (upholding "relator's recovery even
though he had discovered the fraud by reading a [F]ederal
criminal indictment -- a quintessential 'parasitic' suit").
Since then, Congress has revised the FFCA and the public
disclosure ban several times, including most recently in 2009
and 2010, to balance the two statutory purposes of encouraging
the disclosure of fraud while at the same time discouraging
parasitic suits. See Fraud Enforcement and Recovery Act of
2009, Pub. L. No. 111-21, § 4, 123 Stat. 1617 (2009); Patient
Protection and Affordable Care Act, Pub. L. No. 111-148, § 1313,
124 Stat. 184 (2010); Dodd-Frank Wall Street Reform and Consumer
Protection Act, Pub. L. No. 111-203, § 3301, 124 Stat. 2079
(2010).
                                                                   24


No. 5100); St. 2012, c. 139, § 22-34, amending G. L. c. 12,

§§ 5A-5C, 5F, 5G, 5I-5K, 5N.    See also Makalusky, Blowing the

Whistle on the Need to Clarify and Correct the Massachusetts

False Claims Act, 94 Mass. L. Rev. 41, 41 (2012).    These changes

made the public disclosure bar at the same time both more and

less exacting.    Thus, the MFCA, as with the FFCA, reflects the

Legislature's efforts to balance the promotion of qui tam

actions while also discouraging parasitic suits.    This

legislative history further demonstrates the Legislature's

intent that "news media" be given a broad but balanced

construction.    See Hamilton, 459 Mass. at 433.

     Thus, "news media" is broad enough to encompass the many

ways in which people in the modern world obtain financial news,

including from publicly available websites on the Internet.

See, e.g., United States ex rel. Repko vs. Guthrie Clinic, P.C.,

U.S. Dist. Ct., No. 3:04CV1556 (M.D. Pa. Sept. 1, 2011), aff'd,

490 Fed. Appx. 502 (3d Cir. Aug. 1, 2012) (online commercial

financial software and Internet programs providing summaries or

analysis of trends in market transactions were news media

because "[t]hough they are not traditional news sources, they

serve the same purpose as newspapers or radio broadcasts, to

provide the general public with access to information").22


     22Neither the plain meaning of "news media" nor the
legislative history of the MFCA supports the relator's
                                                                    25


    As discussed, see note 6, supra, EMMA is the "official

repository for information on all municipal bonds."     It provides

updates to bond market information by means of the Internet.     It

is publicly available and widely disseminated.   "The EMMA

website was established to increase the transparency of the

municipal securities market by providing free public access to

municipal securities disclosures and data.   EMMA provides

investors, [S]tate and local governments and other market

participants with key information and tools to put that

information into context."   EMMA, Overview, https://emma.msrb

.org/AboutEmma/Overview [https://perma.cc/F78C-KQ8X].     In this

respect, EMMA is much like traditional news sources that report

market data and fall within the scope of the term.    See Poteet,

619 F.3d at 110 (national newspaper falls within definition of



contention that "news media" is limited to sources with
editorial analysis. Compare United States ex rel. Kraxberger v.
Kansas City Power & Light Co., 756 F.3d, 1075, 1079-1080 (8th
Cir. 2014) (Kraxberger) (publicly available website that
disseminates information, even simply by reproducing it verbatim
in transcript without commentary, was news media). Moreover,
contrary to the relator's argument, the niche nature of the
municipal bond rates published on the EMMA website does not
exclude it from the broad scope of the meaning of news media.
See United States ex rel. Alcohol Found., Inc. v. Kalmanovitz
Charitable Found., Inc., 186 F. Supp. 2d 458, 463 (S.D.N.Y.),
aff'd, 53 Fed. Appx. 153 (2d Cir. 2002), cert. denied, 540 U.S.
949 (2003) (that "the ordinary meaning of the statutory term
'news media,' would encompass the publication of information in
scholarly or scientific periodicals" is "[n]o different from
newspaper reporters, [whose] scholarly and scientific authors
also disseminate information to the public in a periodic
manner").
                                                                  26


news media).   Accordingly, we conclude that the term "news

media" in the public disclosure bar includes within its scope

the EMMA website, which consists of publicly accessible

financial data.23   See Osheroff, 776 F.3d at 813 ("Because the

term 'news media' has a broad sweep, we conclude that the

newspaper advertisements and the clinics' publicly available

websites, which are intended to disseminate information about

the clinics' programs, qualify as news media for purposes of the

public disclosure provision").24


     23We note that, in parallel litigation, the Superior Court
of California determined that EMMA was not news media for
purposes of the public disclosure bar under the California false
claims act. See Edelweiss Fund, Cal. Super. Ct., No. CGC-14-
540777, supra at 8-9, citing State ex rel. Bartlett v. Miller,
243 Cal. App. 4th 1398, 1414 (2016); note 10, supra. There,
unlike here, the court was bound by State appellate precedent
that summarily held, without reference to the plain meaning of
the words "news media," the statutory scheme as a whole, or the
legislative history, that the Securities and Exchange Commission
online database Electronic Data Gathering, Analysis, and
Retrieval (EDGAR) was not news media; the Superior Court then
analogized EMMA to the EDGAR database. See Edelweiss Fund, Cal.
Super. Ct., No. CGC-14-540777, supra at 7-9.

     24We need not address the question whether all public
websites are encompassed within the meaning of "news media."
See Osheroff, 776 F.3d at 813 (publicly available websites
intended to disseminate information qualify as "news media" for
purposes of public disclosure); Kraxberger, 756 F.3d at 1078–
1079 (transcript that was publicly available on website was
considered disclosed through news media); United States ex rel.
Green v. Service Contract Educ. & Training Trust Fund, 843 F.
Supp. 2d 20, 32 (D.D.C. 2012) (collecting cases; "courts that
have considered the issue have construed the term to include
readily accessible websites"). Compare United States ex rel.
Hong v. Newport Sensors, Inc., 728 Fed. Appx. 660, 662-663 (9th
Cir. 2018) (declining to hold that most public websites
                                                                   27


    iii.     Disclosure of substantially the same allegations or

transactions.    The third prong of the public disclosure inquiry

is whether the public disclosure includes "substantially the

same allegations or transactions as alleged in the action or

claim."    See G. L. c. 12, § 5G (c).25   "[W]e must compare the

substance of the prior disclosures with the substance of the

relator's complaint."    Poteet, 619 F.3d at 114.   "The operative

question is whether the public disclosures were sufficient to

set the government 'on the trail of the alleged fraud without



generally fall within category of news media); United States ex
rel. Integra Med Analytics LLC vs. Providence Health & Servs.,
U.S. Dist. Ct., CV 17-1694 PSG (SSx) (C.D. Cal. July 16, 2019)
("applying the news media provision to anything ever published
publicly on the [I]nternet is contrary to the ordinary meaning
of the term 'news media' and has the potential to eviscerate the
balance Congress struck between encouraging private parties to
bring forth evidence of fraud and preventing parasitic suits").

    25 The 2010 and 2012 amendments to the FFCA and the MFCA,
respectively, amended the public disclosure bar from precluding
claims "based upon" public disclosure to banning those
"substantially the same" as the assertions already publicly
disclosed. This change codified then-existing Federal
jurisprudence that interpreted "based upon" to mean
"substantially the same." See Bellevue v. Universal Health
Servs. of Hartgrove, Inc., 867 F.3d 712, 718 (7th Cir. 2017),
cert. denied, 138 S. Ct. 1284 (2018) (amendment "expressly
incorporates the 'substantially similar' standard in accordance
with the interpretation of this circuit and most other
circuits"). Therefore, in considering whether the claims at
issue are substantially the same, we rely on cases both before
and after these amendments. See Reed, 923 F.3d at 743-744 ("the
2010 amendment confirms the vitality of our pre-2010 standard");
United States ex rel. Mateski v. Raytheon Co., 816 F.3d 565, 569
n.7 (9th Cir. 2016) ("our analysis of the issue of substantial
similarity would be the same under either version [of the
provision establishing the public disclosure bar]").
                                                                  28


[the relator's] assistance.'"    Reed, 923 F.3d at 744, quoting

United States ex rel. Fine v. Sandia Corp., 70 F.3d 568, 571

(10th Cir. 1995).   "'Substantially the same' . . . connotes a

standard that requires only the essentials of the relator's

allegations to be identical to or of an identical type as those

disclosed publicly."   Reed, supra at 748 n.12.    See United

States ex rel. Boothe v. Sun Healthcare Group, Inc., 496 F.3d

1169, 1174 (10th Cir. 2007) ("complete identity of allegations"

is unnecessary; it is enough for "essence" of relator's

allegations to be "'derived from' a prior public disclosure").

A "complaint that targets a scheme previously revealed through

public disclosures is barred even if it offers greater detail

about the underlying conduct."    Winkelman, 827 F.3d at 210,

citing Poteet, 619 F.3d at 115.

    As discussed, the complaint at issue here relies upon the

defendants' obligations, disclosed in the official statements,

and the interest rates, which are disclosed on EMMA, and which

the relator analyzed to reveal the asserted failure of the

defendants to meet their obligation individually to set interest

rates for each VRDO.   The relator contends that these are not

substantially the same as his allegations because, he asserts,

the rates were set through a mechanical, algorithmic approach

that the relator has coined "robo-resetting."     Yet defining

"how" the rates were set does not change the essential shared
                                                                     29


substance between the public disclosures and the complaint.         The

crux of the alleged fraud is the failure individually to set

rates and instead setting rates by grouping disparate VRDOs, a

conclusion deciphered and decipherable from the public

disclosures of the rates themselves.     See Repko, U.S. Dist. Ct.,

No. 3:04CV1556 (M.D. Pa.), supra ("though not identical to [the]

relator's complaint, the information publicly disclosed is

substantially similar to the complaint").     In sum, the publicly

disclosed information was sufficient to put the Commonwealth "on

the trail of the alleged fraud" without the relator's

assistance.    See Reed, 923 F.3d at 744, citing Fine, 70 F.3d at

571.

       d.   Original source exception.   Because the public

disclosure bar is applicable in this case, the complaint must be

dismissed unless the relator was an "original source."        See

Poteet, 619 F.3d at 109-110; Springfield, 14 F.3d at 656.

General Laws c. 12, § 5A, defines two types of relators who may

qualify as original sources:

       "an individual who: (1) prior to a public disclosure under
       paragraph (3) of [§] 5G, has voluntarily disclosed to the
       [C]ommonwealth or any political subdivision thereof the
       information on which allegations or transactions in a claim
       are based; or (2) has knowledge that is independent of and
       materially adds to the publicly-disclosed allegations or
       transactions, and who has voluntarily provided the
                                                                  30


    information to the [C]ommonwealth or any political
    subdivision thereof before filing a false claims actions."26

The relator argues that he qualifies as the second type of

original source because, he contends, he has knowledge that both

is "independent of" and "materially adds" to the publicly

disclosed allegations or transactions.

    The independent source exception is a "narrow category."

See Winkelman, 827 F.3d at 211.   The relator contends that his

knowledge is "independent of" EMMA because the complaint does

not allege that he relied on that website to obtain the data

underlying his analysis; it suffices to defeat the defendants'

motion, he argues, that the complaint alleges that his forensic

analysis also used nonpublic, proprietary sources

notwithstanding that the same data were available from EMMA.


    26 Prior to the 2012 amendments to the MFCA, an original
source was required to have direct and independent knowledge.
See G. L. c. 12, § 5A, inserted by St. 2000, c. 159, § 18
(original source was defined "as individual who has direct and
independent knowledge of the information on which the
allegations are based and has voluntarily provided the
information to the attorney general, without public disclosure,
before filing an action"). Thereafter, original sources need
not have direct knowledge, but, rather, must have knowledge that
"is independent of and materially adds to the publicly-disclosed
allegations or transactions." See G. L. c. 12, § 5A. The
change makes it more feasible for relators who are not insiders
to bring suit. See United States ex rel. Hagerty v. Cyberonics
Inc., 95 F. Supp. 3d 240, 261-262 (D. Mass. 2015), aff'd, 844
F.3d 26 (1st Cir. 2016); Makalusky, Blowing the Whistle on the
Need to Clarify and Correct the Massachusetts False Claims Act,
94 Mass. L. Rev. 41, 59 (2012).
                                                                  31


The relator cites no authority for the proposition that a

relator may take advantage of the original source exception by

using a nonpublic source to access the exact same data readily

available from public sources.   To the contrary, "when a

relator's qui tam action is based solely on material elements

already in the public domain, that relator is not an original

source."   Kennard v. Comstock Resources, Inc., 363 F.3d 1039,

1045 (10th Cir. 2004), cert. denied, 545 U.S. 1139 (2005).   See

United States ex rel. Fried v. West Indep. Sch. Dist., 527 F.3d

439, 443 (5th Cir. 2008) (Fried) (relator did not satisfy

independent knowledge requirement despite his independent

"sleuthing" that confirmed precise information already publicly

disclosed through congressional investigation).   Contrast United

States ex rel. Hagerty v. Cyberonics Inc., 95 F. Supp. 3d 240,

260 (D. Mass. 2015), aff'd, 844 F.3d 26 (1st Cir. 2016) (relator

satisfied independent knowledge requirement where he was source

of information, later publicized in government report, regarding

defendants' fraudulent sales practices).   Nothing in the

legislative history suggests a legislative intent to expand the

scope of the original source exception as the relator suggests.

Indeed, the history of the public disclosure bar, which exhibits

a careful balance between encouraging individuals with

previously unknown information to come forward and discouraging

parasitic suits that add little to the information already in
                                                                  32


the public domain, see note 21, supra, supports the opposite

conclusion.

     The EMMA website publicly reported the same data upon which

the relator relied, and the relator's analysis depended entirely

on the interest rate data, which were available on EMMA.     Thus,

the relator's analysis cannot be said to be "independent of" the

publicly disclosed transaction discussed supra.27   See Ondis, 587

F.3d at 59 ("Virtually by definition, a relator whose knowledge

is dependent upon the public disclosure of allegedly fraudulent

transactions cannot be said to have independent knowledge of the

fraud").   Although the relator asserts that he spent

considerable time analyzing the publicly available data to

confirm his suspicions that the defendants were committing

fraud, and that his endeavor was aided by his expertise in the

field, this does not suffice to render his knowledge independent




     27The relator also argues that his knowledge was
independent because it was based on "interviews with witnesses
and industry participants." In his complaint, however, the
relator alleges that he conducted one interview with a single
employee of one of the defendants; the motion judge correctly
concluded that this interview was irrelevant to the relator's
theory of fraud, as it did not concern the defendants' conduct
as remarketing agents. On appeal, the relator asserts that he
conducted "additional private interviews," but as these
interviews are not mentioned in the complaint (and also are not
in the record before us), they do not constitute independent
knowledge.
                                                                  33


of the publicly disclosed transactions.28   See id. at 59-60,

citing Fried, 527 F.3d at 443 ("Expertise that enables a relator

to understand the significance of publicly disclosed

information, without more, is insufficient to qualify him [or

her] as an original source"); United States ex rel. Doghramji

vs. Community Health Sys., Inc., U.S. Dist. Ct., Nos. 3:11 C

442, 3:14 C 2160, 3:15 C 110, 3:14 C 2195 (M.D. Tenn. Apr. 1,

2020) (performing "unique statistical analysis," even if "proven

helpful," cannot survive public disclosure bar).29

     The relator also argues that he materially added to the

public disclosures because his investigation revealed the robo-

resetting scheme -– that is, a mechanical, algorithmic approach

to resetting rates.   A relator "materially adds" to the public

disclosure when his knowledge "is sufficiently important to

influence the behavior of the recipient."   Winkelman, 827 F.3d

at 211.   See United States ex rel. Advocates for Basic Legal

Equality, Inc. v. U.S. Bank, N.A., 816 F.3d 428, 431 (6th Cir.

2016), cert. denied, 137 S. Ct. 2180 (2017) ("Materiality in


     28The relator argues that the motion judge erred in relying
on cases decided before the amendment to the public disclosure
bar in 2010, see note 25, supra. Because the "independent"
requirement was retained, however, preamendment cases analyzing
this prong remain instructive.

     29The relator's assertions regarding collusion, which are
based on the same analysis, similarly fail to qualify as
"independent of" the publicly disclosed transactions. See
Ondis, 587 F.3d at 59.
                                                                  34


this setting requires the claimant to show it had information

'[o]f such a nature that knowledge of the item would affect a

person's decision-making,' is 'significant,' or is 'essential'"

[citation omitted]).30




     30The relator points to the arguably broader standard for
materiality set forth in United States ex rel. Moore & Co. v.
Majestic Blue Fisheries, LLC, 812 F.3d 294, 307 (3d Cir. 2016)
(Moore), where the United States Court of Appeals for the Third
Circuit applied the pleading requirement of Fed. R. Civ. P. 9(b)
to hold that a relator's information "materially adds" when it
"adds in a significant way to the essential factual background:
'the who, what, when, where and how of the events at issue'"
(citation omitted). Like the United States Courts of Appeals
for the Sixth and Tenth Circuits, we decline to adopt this
standard.

     Instead, we agree with the United States Court of Appeals
for the First Circuit that whether a relator's knowledge
"materially adds" to the publicly disclosed information depends
on "whether a piece of information is sufficiently important to
influence the behavior of the recipient." Winkelman, 827 F.3d
at 211, citing Universal Health Servs., Inc. v. United States ex
rel. Escobar, 136 S. Ct. 1989, 2004 (2016). See United States
v. Medtronic, Inc., 327 F. Supp. 3d 831, 851 (E.D. Pa. 2018)
(contrasting Moore's "relatively broad definition of
materiality" with Winkelman's "narrower definition"). See also
United States ex rel. Maur v. Hage-Korban, 981 F.3d 516, 528
(6th Cir. 2020) (citing Winkelman standard); Reed, 923 F.3d
at 758-759 (expressing concern that Moore's broader standard
could "swallow the public disclosure bar" and instead following
principles set forth in Winkelman). The Winkelman standard is
tied to the plain and ordinary meaning of the term "materially
adds." Winkelman, supra. See Ten Local Citizens Group v. New
England Wind, LLC, 457 Mass. 222, 229 (2010). We do not
determine that details regarding the who, what, when, where, and
how of the events at issue required by rule 9(b) would never
suffice such that a relator "materially added" to the public
disclosure, see Reed, supra at 758 (determination depended on
facts and circumstances of particular case), but the fact that a
complaint meets the particularized pleading requirements for
fraud, alone, is unlikely to do so.
                                                                   35


     Here, the explanation that the defendants used "robo-

resetting" in order to avoid their obligations to set the

interest rates for each VRDO individually was not material in

the sense required by the MFCA; the salient information was that

the defendants promised they would reset rates individually and

failed to do so.   How the defendants conducted the fraud --

purportedly in order to discourage holders of VRDOs from selling

those bonds -- here through what the relator coins "robo-

resetting," is a detail that would not influence the behavior of

a recipient who already was armed with the knowledge of the

salient elements of the fraud.31   See, e.g., Osheroff, 776 F.3d

at 815 (addition of details on type of free services clinics

were providing, i.e., manner in which fraud was committed, did

not materially add to public information).   See also Reed, 923

F.3d at 758 (whether "the . . . [question] how [the fraud was




     31Because we follow the standard set forth in Winkelman,
827 F.3d at 208-209, 211, we depart from the Illinois Circuit
Court, which, in parallel litigation involving the same parties
as in this case, determined that it could not "conclude that the
'original source' exception does not apply because nothing in
the available raw data indicate fraudulent conduct by the
defendants as alleged." See note 10, supra. The court focused
on the relator's allegation concerning the defendants' use of an
"algorithmic mechanical system" -- the how -- which it stated
was not disclosed by the raw data. Therefore, the court
concluded, the relator had knowledge that was independent of,
and materially added to, the publicly disclosed information.
Although the court did not cite Moore, its reasoning is
consistent with that standard, by contrast to the narrower
Winkelman standard that we adopt here.
                                                                 36


perpetrated] actually should be considered sufficiently

significant or important to affect the government's actions

regarding the fraudulent scheme" depends on facts and

circumstances of case).32

     While the manner in which a defendant accomplished a

particular fraud might aid the Commonwealth in its efforts to

avert similar fraudulent schemes in the future, or might be

material in some other circumstances, the allegation that the

defendants used a mechanical, algorithmic mechanism here does

nothing to bring to the Commonwealth's attention the existence

of the purported fraud, namely, the defendants' asserted failure

to set interest rates to the lowest rates the market would bear.

Thus, the relator does not qualify as an "original source" for

purposes of the MFCA's exception to the public disclosure bar.

                                   Judgment affirmed.




     32The relator's assertion of collusion also did not
materially add to the public discourse because it lacked detail
beyond his assertion that the defendants must have colluded in
order for the interest rates to have changed as they did. The
only addition beyond this deduction from the data -- the single
interview -- was not relevant to the purported fraud, see note
27, supra, and, in the relator's words, merely "confirmed" the
patterns he already had discerned from the data. Compare Reed,
587 F.3d at 761-762 (relator materially added to public
disclosure on issue of scienter where her "complaint offer[ed]
pages of details describing how [company's] managers knowingly
schemed to defraud the government by covering up systemic
violations").